Citation Nr: 1040286	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  06-35 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim seeking service connection for seborrheic dermatitis 
(claimed as skin rash). 

2.  Whether new and material evidence has been received to reopen 
a claim seeking service connection for residuals of a left hand 
injury. 

3.  Entitlement to service connection for a breathing disorder. 

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for glaucoma. 

6.  Entitlement to service connection for a prostate disorder. 


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from August 1955 to August 
1957.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

The Board notes that in June 2010, the Veteran submitted 
additional medical evidence from the Columbia VA Medical Center 
(VAMC) without a waiver of initial review by the RO.  The 
clinical records, dated from 2008 to 2009, showed treatment for 
asymptomatic rough spots on the Veteran's back and a red spot on 
his stomach.  The records also noted that the Veteran was of the 
Vietnam era, was exposed to Agent Orange, and had hypertension.  

The Board finds that the newly obtained evidence is duplicative 
of the fact that the Veteran has a skin condition and 
hypertension.  The records also restate the Veteran's contentions 
of exposure to Agent Orange.  The treatment records in regard to 
the Veteran's skin disorder and hypertension are essentially 
continuing complaints or documenting a diagnosis that was 
previously of record.  The VA treatment records do not evidence 
any etiologies for the conditions or show new symptomatology or 
any other related diagnoses.  Therefore, the Board finds that a 
remand for RO consideration of the newly acquired evidence would 
serve no useful purpose.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
Veteran are to be avoided); see also 38 C.F.R. § 19.31(b)(1).  
Consequently, the Veteran's claim is ripe for appellate 
disposition.

The issue of service connection for prostate cancer is addressed 
in the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The appellant did not serve in Vietnam or in the waters 
offshore Vietnam during the Vietnam era.

2.  There is no credible evidence that the appellant was exposed 
to herbicides in service.

3.  In an April 1977 decision, the Board denied service 
connection for an injury of the left hand.  

4.  The evidence received since the Board's April 1977 decision 
is cumulative or redundant of evidence previously of record, and 
does not relate to an unestablished fact necessary to 
substantiate the claim of entitlement to service connection for 
residuals of a left hand injury.

5.  In a May 1999 rating decision, the RO denied service 
connection for a skin rash.  

6.  The evidence received since the May 1999 rating decision is 
cumulative or redundant of evidence previously of record, and 
does not relate to an unestablished fact necessary to 
substantiate the claim of entitlement to service connection for 
seborrheic dermatitis (claimed as skin rash).

7.  The preponderance of the evidence is against a finding that 
the appellant currently suffers from a chronic breathing 
disorder.

8.  The preponderance of the evidence is against a finding that 
the appellant currently suffers from glaucoma that is the result 
of a disease or injury in service, nor may it be presumed to be 
so incurred.

9.  The preponderance of the evidence is against a finding that 
hypertension is the result of a disease or injury in service, nor 
may it be presumed to be so incurred.


CONCLUSIONS OF LAW

1.  The April 1977 decision that denied service connection for a 
left hand injury is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 
C.F.R. §§ 3.160(d), 20.1100, 20.1104 (2010).

2.  New and material evidence has not been received to reopen the 
claim of entitlement to service connection for residuals of a 
left hand injury.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2010).

3.  The May 1999 rating decision that denied service connection 
for a skin rash is final.  38 U.S.C.A. §  7105 (West 2002); 38 
C.F.R. § 3.105(a) (2010).

4.  New and material evidence has not been received to reopen the 
claim of entitlement to service connection for seborrheic 
dermatitis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2010).

5.  Service connection for a breathing disorder is not 
established.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

6.  Service connection for hypertension is not established.  
38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

7.  Service connection for glaucoma is not established.  
38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria & Analysis

Although there is an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf be 
discussed in detail. Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
these claims, and what the evidence in the claims file shows, or 
fails to show, with respect to the claims.  See Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).

I. New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  However, with exception, 38 U.S.C.A. § 5108 provides that 
if new and material evidence is presented or secured with respect 
to a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the 
Board finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Further analysis, beyond 
consideration of whether the evidence received is new and 
material is neither required nor permitted.  Id. at 1384.  See 
also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is defined as existing evidence not previously 
submitted to agency decision makers.  "Material" evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence previously of record, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held, 
however, that evidence that is merely cumulative of other 
evidence in the record cannot be new and material even if that 
evidence had not been previously presented to the Board.  Anglin 
v. West, 203 F.3d 1343 (2000).

A.  Left Hand Disorder

Historically, the Board notes that service connection for a left 
hand disorder was denied by December 1975 and February 1976 
rating decisions.  The Veteran appealed the issue and an April 
1977 Board decision ultimately found that a scar in the palm of 
the left hand was noted when the Veteran was examined for 
enlistment into service; during service the scar tissue and 
associated neuroma was surgically removed from the palm of the 
left hand; and, there was not any significant trauma during 
service apart from the surgery, which was ameliorative in nature; 
and there was no permanent increase in disability involving the 
left hand while the Veteran was on active duty.  The Veteran did 
not appeal the Board decision and it became final.  38 U.S.C.A. 
§ 7104(b) (West 2002); 38 C.F.R. §§ 3.160(d).

The evidence of record at the time of the April 1977 Board 
decision included service treatment records (STRs).  The 
Veteran's August 1955 enlistment physical examination noted a 1/2 
inch scar on the palm of his left hand.  A sick call treatment 
record reflected that a "growth" was removed in May 1956.  A 
clinical record examination of the specimen was referred to as a 
"Granuloma" and a history was noted on "Wart on hand?  Foreign 
body granuloma.  Has been increasing in size."  The specimen was 
further described as an ellipse of the skin measuring 1 by .5 by 
.3 centimeters, with a raised, pale smooth lesion on its surface.  
Microscopic examination of the specimen revealed a somewhat 
elevated lesion of the dermal layer of the skin containing scar 
tissue and also numerous small nerve fibers.  The diagnosis was 
traumatic neuroma of the hand.  On his August 1957 separation 
examination, no scars or injuries of the hand were complained of 
or observed.  

The post-service evidence of record at the time of the last final 
Board denial in 1977 included an October 1975 VA examination 
included a provisional diagnosis of a tender scar on the left 
hand.  A June 1956 letter written by a fellow serviceman noted 
that the Veteran had stitches removed from his hand.  
Finally, a photograph was submitted that showed the Veteran in 
uniform, with a bandage on his left hand.  

Evidence received since the April 1977 Board decision, included 
Social Security Administration (SSA) records and private 
treatment records from Dr. T. C. S.  A January 1991 record from 
Dr. T. C. S. noted that the Veteran lacerated his left hand as a 
child.  The hand was repaired in 1988, in which a nerve from his 
left heel was inserted in the left hand over the index finger to 
the palm.  An April 1999 record included an assessment of neuroma 
of the nerves.  

Treatment records from Columbia VA Medical Center (VAMC) dated 
from January 1995 to December 2009 were negative for any 
complaints, treatment, or diagnoses relating to the left hand.  

Thus, the evidence received subsequent to the last final Board 
denial in April 1977 
is cumulative and redundant of the evidence previously of record, 
and it does not raise a reasonable possibility of substantiating 
the claim.  Indeed, much of the evidence is cumulative or 
redundant in that it merely restates prior contentions or 
evidence.  There is no evidence that relates to an unestablished 
fact necessary to substantiate the claim, namely that a left hand 
disorder did not exist prior to service, there was a left hand 
injury outside of ameliorative surgery, or there was a permanent 
increase in the left hand disorder during service.  Overall, 
there is no medical evidence or opinion suggesting that the 
Veteran has residuals of a left hand injury that was a result of 
in-service trauma or was aggravated by his service.  In fact, the 
evidence submitted since the last Board decision only reiterates 
that the left hand condition existed prior to service.  
Accordingly, the requirements under 38 C.F.R. § 3.156 have not 
been met, and the reopening of the claim for residuals of a left 
hand injury is not warranted.

B.  A Skin Disorder

Historically, the Board notes that service connection for a skin 
disorder was denied by a May 1999 rating decision.  The rating 
decision determined that there was no record of treatment in 
service.  Also, dermatitis was not one of the listed conditions 
relating to herbicide exposure and the Veteran was not in Vietnam 
during the Vietnam era.  For those reasons, the claim was denied.  
The Veteran did not appeal the decision and it became final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2010).

The evidence of record at the time of the May 1999 rating 
decision included STRs.  Such records, including an August 1957 
separation examination, were negative for any complaints, 
treatment, or diagnosis of a skin disorder.  Correspondence from 
the National Personnel Records Center (NPRC) certified that the 
Veteran served on active duty from August 1955 to August 1957.  

An October 1975 VA examination included the diagnosis of 
seborrheic dermatitis.  

A January 1994 letter showed that the Veteran participated in the 
VA's Agent Orange registry.  

January 1995 to April 1999 treatment records from Columbia VAMC 
showed treatment for seborrheic dermatitis beginning in January 
1995.  An April 1999 record noted complaints of a generalized 
rash on the stomach, back, and right thigh.  The physician 
indicated that she was unsure of the etiology of the skin 
condition.  The Veteran was subsequently seen for a pruritic 
rash.  He had generalized erythematous scattered, scaly, pruritic 
eruption.  In August 1999, he was diagnosed with dermatitis.  

Evidence of record received since the May 1999 rating decision 
included Columbia VAMC treatment reports dated from January 1995 
to December 2009.  In May 2001, the Veteran reported that he was 
sprayed with herbicides before Vietnam, but that he could not 
prove it.  In May 2006, he was seen for complaints of a red rash 
on his face.  On examination, he had a ruddy complexion and a 
slightly bullous nose.  There were erythematous eruptions on both 
cheeks.   In March 2009, he again had complaints of a red area on 
his face.  It was noted (incorrectly) that he was a Vietnam era 
veteran.  In April 2009, a dermatology note revealed that he was 
seen for lip tenderness.  The lower lip was rough and scaly and 
had been that way for months.  He had pruritus and it was noted 
that he had significant sun exposure.  In December 2009, an 
examination of the skin revealed rough spots on the back and a 
red spot on the stomach.  It was asymptomatic and had existed for 
years.  Another December 2009 record noted that the Veteran had a 
history of Agent Orange exposure.   

Records considered with the Veteran's claim for SSA disability 
benefits were negative for any complaints, treatment, or 
diagnoses of a skin disorder.  

With respect to the issue of whether new and material evidence 
has been received to reopen the claim for entitlement to service 
connection for a seborrheic dermatitis, the subsequently received 
evidence is either cumulative or redundant of the evidence 
previously of record, or it does not raise a reasonable 
possibility of substantiating the claim.  Much of the evidence is 
cumulative or redundant in that it merely restates prior 
contentions or evidence.  There is no evidence that relates to an 
unestablished fact necessary to substantiate the claim, namely 
that any skin disorder occurred in service or that the Veteran 
was in Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975.  In this regard, while a March 2009 VA 
clinical record indicated that the Veteran was a Vietnam era 
Veteran, such conclusion is at odds with the verified service 
dates of record.  The finding was thus clearly erroneous and thus 
holds no probative value.

In sum, the evidence submitted since the last final May 1999 
rating decision only shows that he has a current skin condition 
and restates his reports of Agent Orange exposure.  Accordingly, 
the requirements under 38 C.F.R. § 3.156 have not been met, and 
the reopening of the claim for seborrheic dermatitis is not 
warranted.

II.   Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303. Service connection requires competent 
evidence showing: (1) the existence of a present disability; (2) 
in-service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden 
v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish chronicity 
at the time. If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required to 
support the claim. 38 C.F.R. § 3.303(b).   Service connection may 
also be granted for any disease diagnosed after discharge when 
all of the evidence establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).

For certain chronic disorders, including hypertension, service 
connection may be granted if the disease becomes manifest to a 
compensable degree within one year following separation from 
service. See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.307, 3.309(a) (2010).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service.  
See 38 U.S.C.A. § 1116(f) (West 2002), 38 C.F.R. § 3.307(6)(iii) 
(2010).  

In Combee v. Brown, the United States Court of Appeals for the 
Federal Circuit held that when a veteran is found not to be 
entitled to a regulatory presumption of service connection for a 
given disability, the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  See Combee v. Brown, 24 F.3d 1039, 1043-44 (Fed. 
Cir. 1994); Cosman v. Principi, 3 Vet. App. 303, 305 (1992); 38 
C.F.R. § 3.303(d) (2010).

A.  Breathing Disorder

The Veteran contends that he currently suffers from a breathing 
disorder disability that is the result of his active service.  
Specifically, the appellant claims that his exposure to Agent 
Orange, and to lead or other chemicals, caused his current 
breathing disability.

In order to be considered for service connection, a claimant must 
first have a disability.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
(service connection may not be granted unless a current 
disability exists).  In the absence of a diagnosed respiratory 
disability, service connection may not be granted.  See also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).

STRs, including an August 1957 separation examination, are 
negative for any complaints, treatment, or diagnosis of a 
breathing disorder.  In fact, the Veteran expressly denied 
shortness of breath in a report of medical history completed at 
that time.  

After separation from service, a February 2000 treatment record 
from the Columbia VAMC noted complaints of shortness of breath 
and indicated that the Veteran had been using an Albuterol 
inhaler.  An ABG was done and was normal.  PFTs were also within 
normal limits.  In March 2005, he specifically denied any cough 
or wheezing.  No diagnosis regarding any breathing disorder was 
made throughout the treatment records dated from January 1995 to 
December 2009.

Review of the appellant's claims file reveals that he has not 
been diagnosed with a current breathing disorder.  Moreover, 
while the clinical records do reflect some complaints of 
shortness of breath, this in itself is merely symptom, and in 
this case there is no showing that such symptom is a 
manifestation of a chronic disability, as would be required to 
establish service connection.

The Board acknowledges Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007), in which the Federal Circuit determined that 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (noting that sometimes the 
layperson will be competent to identify the condition where the 
condition is simple, for example a broken leg, and sometimes not, 
for example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional. The relevance of lay evidence is not 
limited to the third situation, but extends to the first two as 
well. Whether lay evidence is competent and sufficient in a 
particular case is a fact issue.

In this case, however, none of the criteria under Jandreau have 
been met.  Thus, the lay evidence does not here establish current 
disability.

For the foregoing reasons, element (1) of Hickson, current 
disability, has not been satisfied.  Additionally, the Board 
notes that the appellant did not serve in Vietnam during the 
requisite period beginning on January 9, 1962, and ending on May 
7, 1975, and thus would also not be afforded the presumption 
under 38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2009), 38 C.F.R. 
§ 3.309(e) (2010).  Also, there was no corroborating evidence of 
any lead or other chemical exposure during service.  In the 
absence of a diagnosed breathing disorder, the appellant's claim 
must fail.

B.  Hypertension & Glaucoma

The Veteran contends that he currently suffers from hypertension 
and glaucoma as a result of his active service.  Specifically, he 
claims that he was exposed to Agent Orange (and lead or other 
chemicals), which caused his current disabilities.

STRs, including an August 1957 separation examination, are 
negative for any complaints, treatment, or diagnosis relating to 
hypertension or glaucoma.  

Post-service, SSA records and private treatment records from Dr. 
F. M. K. included a May 1991 record reflecting that the Veteran 
was seen intermittently for high blood pressure.  An April 1996 
record from Dr. T. C. S. included an assessment of glaucoma.  

Treatment records dated from January 1995 to December 2009 from 
the Columbia VAMC included an April 1999 record that noted a past 
medical history of glaucoma and hypertension.  

On review of the record, there is no indication that hypertension 
or glaucoma existed in service, or that hypertension was 
manifested within the one year presumptive period after service 
found in 38 C.F.R. § 3.309(a).  Indeed, the first diagnosis of 
glaucoma was noted to be in 1996, approximately 39 years after 
service.  Thus, the Board finds that there is no evidence of 
glaucoma occurring during the Veteran's active service.  
Likewise, the first documentation of the Veteran being seen 
intermittently for high blood pressure was in 1991, and the first 
noted diagnosis of hypertension was in 1999, more than 30 years 
following separation.  In this regard, evidence of a prolonged 
period without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).

The Board acknowledges that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence. 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, 
as hypertension is not capable of lay observation, the Veteran's 
statements cannot here establish continuity and thus overcome the 
gap in documented treatment.  In any event, he has not expressly 
asserted continuous high blood pressure since service and, to the 
extent his statements may be so construed they are not credible 
because the separation examination showed normal blood pressure 
readings.  Additionally, he failed to raise a claim of service 
connection for hypertension for many decades after discharge, 
even though he did claim service connection for a left hand 
injury in 1975.  As he demonstrated his awareness of the claims 
process, his failure to claim hypertension shortly following 
service suggests that he was not experiencing manifestations at 
that time.

Thus, the Board finds that there is no evidence of hypertension 
occurring during the appellant's active duty or within one year 
of such.

With respect to whether the appellant was exposed to herbicides, 
the Board finds that the legal presumptions do not operate in 
this case because, as noted above, there was in fact no service 
in Vietnam during the requisite period beginning on January 9, 
1962, and ending on May 7, 1975.  The National Personnel Records 
Center (NPRC) certified that the Veteran served from August 1955 
to August 1957.   The presumption provided in 38 U.S.C.A. § 
1116(f) is thus not for application in this case.  Accordingly, 
the Board finds that the preponderance of the evidence shows the 
appellant did not have hypertension or glaucoma in service, or 
hypertension within 1 year of service discharge, and there is no 
corroborative evidence of exposure to Agent Orange during active 
duty.  Likewise there is no corroborative evidence of any lead or 
other chemical exposure as alleged by the Veteran. 

Regarding the glaucoma claim, the Board acknowledges that the 
appellant is competent to give evidence about what he 
experiences; for example, he is competent to discuss the effects 
of his glaucoma.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  However, the appellant's lay statements in the present 
case do not serve to establish continuity of symptomatology such 
as to enable a grant of service connection.  Indeed, the 
separation examination was normal and the Veteran raised no 
complaints in the accompanying report of medical history.  
Furthermore, while he initiated a claim of service connection for 
a left hand injury in 1975, he did not claim glaucoma at that 
time- in fact he raised no such claim until 2005, decades after 
discharge.  If he had been experiencing continuous eye 
symptomatology since service, it is reasonable to expect that he 
would have filed a claim much sooner, as he demonstrated 
awareness of the claims process by pursuing service connection 
for another disability.  It is also noted that while being 
treated for skin and left hand problems prior to 1996, he made no 
complaints referable to glaucoma or other eye disability.  For 
these reasons, continuity of symptoms has not been established, 
either by the clinical record or by the Veteran's own statements.  
Moreover, no competent medical opinion relates the current 
glaucoma to active service.  

The Veteran himself believes that his hypertension and glaucoma 
were caused by his active service.  In this regard, the Board 
acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007), in which it was held a lay person may speak as to etiology 
in some limited circumstances in which nexus is obvious merely 
through lay observation, such as a fall leading to a broken leg.  
Here, however, the question of causation extends beyond an 
immediately observable cause-and-effect relationship and, as 
such, the Veteran is not competent to address etiology in the 
present case.

In conclusion, although the appellant has established that he 
currently suffers from hypertension and glaucoma, the evidence of 
record does not support a finding that either of these 
disabilities are the result of his time in service.  The 
appellant's claim fails on elements (2) and (3) of Hickson.  
Accordingly, the Board concludes that the preponderance of the 
evidence is against the claims for service connection, and the 
benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is 
not for application.  There is not an approximate balance of 
evidence.



III.  Duties to Notify & Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and his or her representative, if any, of any information, and 
any medical evidence or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in October and November 
2004, prior to the date of the issuance of the appealed April 
2005 rating decision.  Notice was also provided in September and 
December 2005 prior to the appealed February 2006 rating 
decision.  The Board observes that although the Veteran was not 
provided with notice regarding the disability ratings and 
effective dates of awards (Dingess v. Nicholson, 19 Vet. App. 473 
(2006)); the error was harmless because as the appeal is being 
denied; the matters of a disability rating and effective date of 
award are moot.  He has had ample opportunity to 
respond/supplement the record, and is not prejudiced by any 
technical notice deficiency that may have occurred earlier in the 
process. 

Regarding the two previously denied service connection claims 
(for residuals of a left hand injury and seborrheic dermatitis), 
November 2004 and December 2005 letters informed the Veteran of 
both the bases for the prior denials and the type of evidence and 
information that would be necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment for the claimed disorders described by the Veteran.  

VA is obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability or 
signs and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may be 
associated with active service; and the record does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002).  The threshold for getting an 
examination under the VCAA is low.  McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).

As the claims for service connection for residuals of residuals 
of a left hand injury and seborrheic dermatitis are being denied 
on the basis that no new and material evidence has been received 
to reopen the previously denied claims, VA has no duty in this 
instance to afford the Veteran a VA examination addressing that 
disability. 38 C.F.R. § 3.159(c)(4)(iii).

While the Veteran has not been afforded a VA examination or 
medical opinion in response to his claims for service connection 
for a breathing disorder, glaucoma, and hypertension, the Board 
has determined that no such examination or opinion is required.  
The record reveals that the Veteran does not have a diagnosis of 
a breathing disorder, or manifestations suggestive of chronic 
respiratory disability, and without a current disability, service 
connection cannot be granted.  Also, the record is entirely 
negative for competent medical evidence that the Veteran's 
glaucoma and hypertension may be associated with active service.  
The record similarly fails to include credible lay evidence of 
continuous hypertension or glaucoma symptomatology.  While the 
Veteran believes his glaucoma and hypertension were a result of 
exposure to Agent Orange, service department records reveal that 
he is not a Vietnam era veteran.  The record is negative for 
evidence of glaucoma or hypertension until more than 30 years 
after the Veteran's separation from service.  As there is no 
competent evidence of an association between service and the 
Veteran's hypertension and glaucoma, a VA examination or medical 
opinion is not required by the duty to assist.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

New and material evidence having not been received, the 
application to reopen the claim of service connection for 
residuals of a left hand injury is denied.

New and material evidence having not been received, the 
application to reopen the claim of service connection for 
seborrheic dermatitis is denied.

Service connection for a breathing disorder is denied. 

Service connection for hypertension is denied. 

Service connection for glaucoma is denied. 


REMAND

In June 2010, the Veteran submitted Columbia VAMC treatment 
records showing that he was diagnosed with prostate cancer in 
2008.  The recent diagnosis is relevant to the issue of service 
connection for a prostate disorder.  The RO has not reviewed this 
evidence since its last adjudication in December 2006.  The 
Veteran has not submitted a waiver of the RO/Agency of Original 
Jurisdiction (AOJ) review of this additional evidence.  38 C.F.R. 
§ 20.1304(c).  Since the Veteran has not waived his right to AOJ 
review of the additional evidence, this issue is remanded for the 
AOJ to consider the newly submitted evidence and provide a 
supplemental statement of the case (SSOC) regarding this issue.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and 
his representative and obtain the names, 
addresses and approximate dates of treatment 
for all medical care providers, VA and non-
VA, who treated the Veteran for any prostate 
disorder and whose records are not found 
within the claims file.  Of particular 
interest are any outstanding records of 
evaluation and/or treatment from the Columbia 
VAMC.  After the Veteran has signed the 
appropriate releases, those records not 
already associated with the claims folder 
should be obtained and associated with the 
claims folder.  Any negative search should be 
noted in the record and communicated to the 
Veteran.

2.  Thereafter, the Veteran's claim should be 
readjudicated, with consideration of all 
evidence added to the claims file since the 
December 2006 Supplemental Statement of the 
Case.  If the determination remains adverse, 
he and his representative should be furnished 
with a Supplemental Statement of the Case and 
given an opportunity to respond.

					(CONTINUED ON NEXT PAGE)





The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


